Citation Nr: 1606329	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  12-16 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include dermatitis.

2.  Entitlement to service connection for a deformity of unequal leg length, to include as secondary to the Veteran's service-connected bilateral plantar fasciitis with heel bursitis.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1994 to May 1996, from September 2002 to September 2005, from January 2006 to September 2006, from November 2006 to September 2007, from October 2007 to July 2008, from September 2008 to October 2009, and from November 2010 to December 2011.   This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.


REMAND

In January 2010, the Veteran filed claims of entitlement to service connection for a skin disorder and a deformity of unequal leg length, which were denied in a June 2011 rating decision.  Thereafter, the Veteran perfected an appeal.

With respect to the Veteran's service connection claim for a skin disorder, service treatment records show numerous complaints of and treatment for rashes.  In December 2003, the Veteran reported a recurrent rash on her hips for approximately one year.  A physical examination revealed a raised, urticarial rash, which was treated empirically as contact dermitis.  The treatment provider prescribed topical hydrocortisone valerate and oral Cetirizine.  

In August 2004, the Veteran complained of a rash on her neck for about two weeks.  A physical examination revealed a round erythematous rash on the back of the neck with some excoriations.  The diagnosis was dermatophytosis, and the treatment provider prescribed topical Clotrimazole, topical Triamcinolone, and a multivitamin.

In January 2009, the Veteran reported an ongoing rash for the past two months, which occurred in patches.  The treatment provider observed multiple erythematous papules on the lower extremities and anterior aspect of the right thigh.  The diagnosis was eczematous dermatitis.  

In March 2010, the Veteran reported a recurrent, pruritic rash on her hips, thighs, and arms and requested a refill of Fluocinonide cream.  A physical examination revealed 35 discrete, papulosquamous, well-demarcated, ovoid lesions on both thighs.  The diagnosis was eczematoid dermatitis.  

VA treatment records dated through April 2012 include eczema and dermatitis on the Veteran's active problem list and show an active prescription for Fluocinonide topical cream.  

During an April 2010 VA examination, the Veteran reported symptoms of itching on her legs, stomach, elbows, and arms.  She stated that she received a diagnosis of dermatophytosis approximately eight years earlier, which she treated with topical Fluocinonide.  The examiner indicated that the only skin condition observed was varicosity on the right leg and that there was no evidence of ulceration, edema, eczema, or stasis dermatitis.  The examiner opined that "for the [Veteran's] claimed condition of dermatophytosis, there is no diagnosis because there is no pathology to render a diagnosis." 

Because the April 2010 VA examiner did not review the Veteran's claims file and failed to address the Veteran's numerous complaints of and treatment for a recurrent rash, the Board finds that a remand is necessary in order to provide the Veteran with a new VA examination and obtain an opinion which addresses this evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

With respect to the Veteran's service connection claim for a deformity of unequal leg length, the Veteran testified at a December 2015 hearing before the Board that x-rays performed during service revealed a leg length deformity, which she believed was caused by her service-connected bilateral plantar fasciitis with heel bursitis.

Service treatment records show that in November 2007, the Veteran complained of bilateral foot pain for the past two months, which was worse on the right.  The diagnoses were a herniated disc at L5-S1, right heel bursitis, ankle/foot joint instability, and a deformity of unequal leg length.  Thereafter, the Veteran received a one-quarter-inch lift to accommodate for the leg length deformity on the right side.  

During the April 2010 VA examination, the Veteran reported receiving a diagnosis of a leg deformity approximately five years earlier.  A physical examination revealed normal gait and posture.  Imaging studies of the lower extremities revealed a normal femur, tibia, and fibula on both sides.  The examiner opined that "for the [Veteran's] claimed condition of deformity leg condition, there is no diagnosis because there is no pathology to render a diagnosis."  

Because the April 2010 VA examiner did not review the Veteran's claims file and failed to address the Veteran's in-service diagnosis of a leg length deformity and subsequent prescription for a right sole and heel lift, the Board finds that a remand is necessary in order to provide the Veteran with a new VA examination and obtain an opinion which addresses this evidence.  See Barr, 21 Vet. App. at 311; see also Reonal, 5 Vet. App. at 460-61.  

Additionally, as the record shows continued treatment at the VA Medical Center in San Antonio, Texas, on remand, the RO must obtain all outstanding VA treatment records dated January 2014 to the present.  

Accordingly, the case is remanded for the following action:

1. The RO must obtain all outstanding records of treatment from the San Antonio VA Medical Center dated on or after January 2014.  All attempts to secure this evidence must be documented in the claims file by the RO.  

2.  Thereafter, The Veteran must be afforded an examination to determine whether a skin disorder and a leg length deformity are related to service or a service-connected disability.  The electronic claims file, including all VA treatment records obtained pursuant to this Remand, must be made available to an appropriate examiner, and the examiner must specify in the examination report that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any testing that is deemed necessary for an accurate assessment must be conducted. 

After the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to: 

a.)  Whether any currently or previously diagnosed skin disorder is related to the Veteran's active military service.  In doing so, the examiner must specifically consider and discuss the Veteran's in-service and post-service complaints of and treatment for a recurrent rash.

b.)  Whether any currently or previously diagnosed deformity of unequal leg length is related to the Veteran's active military service and/or due to or aggravated by the Veteran's service-connected bilateral plantar fasciitis with heel bursitis.  In doing so, the examiner must specifically consider and discuss an October 2007 VA treatment record showing a diagnosis of a deformity of unequal leg length and subsequent prescriptions for right heel and sole lifts.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

3.  The RO must notify the Veteran that it is her responsibility to report for any examination scheduled and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to her last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to service connection for a skin disorder and a deformity of unequal leg length must be re-adjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

